Name: Council Directive 88/359/EEC of 24 June 1988 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: agricultural policy;  plant product;  means of agricultural production;  cooperation policy
 Date Published: 1988-07-06

 Avis juridique important|31988L0359Council Directive 88/359/EEC of 24 June 1988 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 174 , 06/07/1988 P. 0051 - 0051 Finnish special edition: Chapter 3 Volume 26 P. 0238 Swedish special edition: Chapter 3 Volume 26 P. 0238 *****COUNCIL DIRECTIVE of 24 June 1988 amending Directive 66/403/EEC on the marketing of seed potatoes (88/359/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (3), as last amended by Directive 87/374/EEC (4), provides that in principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States to extend to 31 March 1987 the period of validity of equivalence which they had already determined in respect of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete and the said final date should be replaced by a later date; Whereas the present text of Article 15 (2a) of the Directive 66/403/EEC may lead to uncertainty and should therefore be simplified, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 15 (2a) of Directive 66/403/EEC: (a) in the first sentence, '31 March 1987' is replaced by '31 March 1988' and 'before 1 July 1975' deleted; (b) the second sentence is deleted. Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 24 June 1988. For the Council The President M. BANGEMANN (1) OJ No C 111, 28. 4. 1988, p. 9. (2) Opinion delivered on 17 June 1988 (not yet published in the Official Journal). (3) OJ No 125, 11. 7. 1966, p. 2320/66. (4) OJ No L 197, 18. 7. 1987, p. 36.